Redeield, Ch. J.
By the court, This is a petition by the state’s attorney for leave to file an information, in the nature of a quo warranto, against the respondent, for exercising the functions of the office of justice of the peace and postmaster at 4he same time.
The proof shows that he was elected justice of the peace for the county of Orange, for the present year, and is acting as such, and that he was appointed postmaster, and accepted the office in April, 1852, but there is no distinct proof of his having acted as such since the first of December last, and upon this ground alone we should be compelled to dismiss the petition.
But as this is a defect readily supplied, we ought to say perhaps, that we should still decline to interfere.
¥e regard this proceeding, like writs of mandamus and other prerogative writs, as resting altogether in discretion, and there are many reasons why we should not interfere.
1. The office is of very small importance, there being nearly two thousand in the state.
2. It is but for one year, and in Massachusetts, and some other states perhaps, the supreme court refuses to interfere by writ of quo warranto, upon that ground alone ; the time being scarcely sufficient to determine the case, before the office will expire, and in the present case, the term is already considerably abridged.
3. Here is no other person who complains of being deprived of the office which is exercised by the respondent.
4. The objection is of no considerable practical importance. It maybe, and probably is a technical objection. But it is in vain to argue that the objection is really of any .practical weight. It might have been deemed important when it was first adopted, before the working of the general and state governments had become fully understood, and it might now be viewed of more weight in reference to *716offices of mere emolument, but in fact, a man’s fitness to act as justice of the peace is very little affected by any amount of patronage or emolument resulting from the office of postmaster in any town in this county. And if the people choose to elect one a justice under such circumstances, I should hardly think it a proper occasion to interfere and save them from a technical violation of their state constitution.
If this were a case seriously affecting public interests or private rights, or where others claimed to be deprived of office by the usurpation, or where the rights of great moneyed corporations, as to their management and control, were seriously brought in question, and large pecuniary interests were involved, or the quiet of a large district depended upon the legal determination of the questions at issue, we should not hesitate to interfere and settle such questions, as we did in this county upon a former occasion, and have since done in another county. Butnofching of this Rind exists in the present case. The purpose to be accomplished is, in our judgment, quite too insignificant to justify the resort to any such prerogative suspension and control by this court.
Petition dismissed.